DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 4, 5, 6, 8, 9, 12-14, 16, 17 and 20 are amended.
Claims 2, 3, 10, 11, 18 and 19 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed September 7th, 2021 is descriptive and being considered. 

Response to Arguments
Applicant’s arguments (see remarks pages 8-9 of 10) filed September 7th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Ryu has not been shown to teach or to suggest first indication information that indicates a code division multiplexing capability represented by a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource, and/or second indication information that indicates a symbol quantity of the uplink control channel and a start symbol location of the uplink control channel, as recited in amended claim 1. As a consequence, Ryu has also been silent with respect to determining the physical resource based on the first indication information and the second indication information, as recited in claims 1, 9, and 17. These deficiencies of Ryu are not cured by Han" [Remarks, pages 8-9 of 10].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

RYU fig. 3, pg. 10, ¶175 - ¶179 discloses as follows: 


    PNG
    media_image1.png
    492
    476
    media_image1.png
    Greyscale



	[0175] FIG. 3 is a diagram illustrating an uplink control channel for transmitting uplink control information according to an embodiment of the present disclosure.

	[0176] The uplink control channel, the xPUCCH may be transmitted in the last K symbol of the subframe, as illustrated in FIGS. 1(c) and 1(d) and FIGS. 2(c) and 2(d).

	[0177] A plurality of users may transmit the xPUCCH in one cell. At this time, frequency division multiplexing (FDM), time division multiplexing (TDM), or code division multiplexing (CDM) in the same time-frequency resources may be performed between the xPUCCHs used by users.

	[0178] For example, there may be N resource block groups (RBGs) in the system bandwidth. At this time, one RBG may consist of M resource blocks (RB), and one RBG may be the resource of the xPUCCH transmitted by one user. One RB consists of 12 OFDM subcarriers (tones). Of the 12 subcarriers, L subcarriers may be used as a DeModulation reference signal (DMRS) used for xPUCCH channel estimation of the base station. Thus, 12-L OFDM subcarriers may be used for the UCI transmission

	[0179] More specifically, referring to the drawings of the present disclosure, a subcarrier on which the DMRS is transmitted may be located symmetrically with respect to the center of the RB, and may be set to be spaced up and down from the center of the RB by two subcarriers. When the xPUCCH is set as described above, frequency selectivity may be increased.


RYU et al. (US 2019/0090258 A1) fig. 10: Step(s) “1010”, “1020” and “1030”, pg. 14, ¶268 - ¶271 further discloses: 
	

    PNG
    media_image2.png
    404
    720
    media_image2.png
    Greyscale


	[0268] FIG. 10 is a diagram illustrating another operation of a terminal for transmitting uplink control information according to an embodiment of the present disclosure.
	[0269] The terminal may receive the DL DCI from the base station in step S1010. The terminal receiving the same may demodulate and decode the DCI.
	[0270] The terminal demodulates the DCI in step S1020, and identifies whether the DCI field includes the UCI transmission information.
	[0271] If the UCI transmission information is included in the DCI field, the terminal transmits UCI to the base station through the xPUCCH in step S1030.

In other words, Ryu teaches:
"first indication information that indicates a code division multiplexing capability represented by a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource, and/or second indication information that indicates a symbol quantity of the uplink control channel and a start symbol location of the uplink control channel” by disclosing – 
	
	The uplink control channel, the xPUCCH is transmitted in the last K symbol of a subframe (i.e. second indication information). When a plurality of users require transmitting a xPUCCH in one cell, frequency division multiplexing (FDM), time division multiplexing (TDM), or code division multiplexing (CDM) in the same time-frequency resources is performed between the xPUCCHs used by users. There is N resource block groups (RBGs) in the system bandwidth, with one RBG consisting of M resource blocks (RB), and one RBG is the resource of the xPUCCH (i.e. first indication information) transmitted by one user. One RB consists of 12 OFDM subcarriers (tones). Of the 12 subcarriers, L subcarriers are used as a DeModulation reference signal (DMRS) used for xPUCCH channel estimation of the base station. Thus, 12-L OFDM subcarriers are used for the UCI transmission. A subcarrier on which the DMRS is transmitted is located symmetrically with respect to the center of the RB, and is set to be spaced up and down from the center of the RB by two subcarriers.
    
“determining the physical resource based on the first indication information and the second indication information” by disclosing:

	identifying, whether the UCI transmission information (with the last K symbol of a subframe and 12-L OFDM subcarriers) is included in the DCI field according to the code division multiplexing (CDM) performed in the time/frequency resource.
	
	Therefore a prima facie case of obviousness is established by “Ryu” in view of “Han” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-9, 13-17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over RYU et al. (US 2019/0090258 A1) hereinafter “Ryu” in view of Han et al. (US 2014/0029533 A1) hereinafter “Han”.

Regarding Claims 1 and 9,
	Ryu discloses a communication apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, a terminal], comprising: 
	a storage medium including executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, a memory “1430” storing program information]; and 
	a processor [see fig. 14, pg. 16, ¶303 lines 1-3, a controller “1420”]; 
	wherein the executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information], when executed by the processor [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by the controller “1420”], cause the apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, trigger the terminal] to: 
	receive first indication information and second indication information carried by higher layer signaling [see fig. 3, pg. 10, ¶175 - ¶179; fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, receive DL DCI (including the last K symbol of a subframe and 12-L OFDM subcarriers) from the base station through system information or RRC signaling], wherein the first indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) which includes the UCI transmission information (with 12-L OFDM subcarriers)] indicates a code division multiplexing capability of a physical resource of an uplink control channel [see pg. 10, ¶177 lines 1-5; pg. 15, ¶273 lines 1-4, are encoded using code division multiplexing (CDM) performed in a time/frequency resource of an uplink control channel (xPUCCH)], and wherein the second indication information indicates a symbol quantity of an uplink control channel and a start symbol location of the uplink control channel [see fig. 3, pg. 10, ¶175 - ¶179; fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, the xPUCCH is transmitted in the last K symbol of the subframe];
	determine the physical resource based on the first indication information and the second indication information [see fig. 10: Step(s) “S1020”, pg. 10, ¶177 lines 1-5; pg. 14, ¶270 lines 1-3, identify, whether the UCI transmission information (with the last K symbol of a subframe and 12-L OFDM subcarriers) is included in the DCI field according to the code division multiplexing (CDM) performed in the time/frequency resource]; and 
	send uplink control information on the physical resource of the uplink control channel [see fig. 10: Step “S1030”, pg. 14, ¶271 lines 1-3, transmit UCI to the base station through the uplink control channel (xPUCCH)].
	Ryu does not explicitly teach wherein the code division multiplexing capability is represented by “a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource”.
	However Han discloses the code division multiplexing capability is represented by a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource [see fig. 6, pg. 6, ¶78 lines 1-7; ¶86 lines 1-9, a length-5 orthogonal cover code (OCC) is applied in each slot (i.e. of a subframe) for code division UE multiplexing (CDM)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the code division multiplexing capability is represented by “a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource” as taught by Han in the system of Ryu for providing a transmit diversity scheme for the physical uplink shared channel (PUSCH) to enhance block error rate (BLER) performance [see Han pg. 1, ¶3 lines 1-6].
	
Regarding Claims 5 and 13,
	The combined system of Ryu and Han discloses the apparatus according to claim 9 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein the executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information], when executed by the processor [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by the controller “1420”], further cause the apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, trigger the terminal] to: 
	receive third indication information [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI], wherein the third indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates a set of symbol quantity of the uplink control channel and start symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)], and wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates indexes of the symbol quantity of the uplink control channel and the at least one start symbol location of the uplink control channel in the set [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)].

Regarding Claims 6 and 14,
	The combined system of Ryu and Han discloses the apparatus according to claim 13 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] comprises the indexes of the at least one symbol quantity of the uplink control channel and the at least one start symbol location of the uplink control channel in the set [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)], and the set is configured by a network device by using higher layer signaling [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, the DL DCI is received from the base station through system information or RRC signaling].

Regarding Claims 7 and 15,
	The combined system of Ryu and Han discloses the apparatus according to claim 13 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein at least one maximum code division multiplexing capabilities supported by different symbol quantities or different symbol locations in the set are the same [see pg. 10, ¶177 lines 1-5, code division multiplexing (CDM) is performed in the same time-frequency resources between the xPUCCHs].

Regarding Claims 8 and 16,
	Ryu discloses the apparatus according to claim 13 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu does not explicitly teach “wherein a quantity of symbols occupied by the uplink control channel in a time domain is between 4 and 14, and the quantity of terminal devices multiplexed in a code division manner on the unit resource in the physical resource is one of one, two, or three times a quantity of corresponding terminal devices that are not multiplexed in a code division manner on the unit resource in the physical resource”.
	However Han discloses wherein a quantity of symbols occupied by the uplink control channel in a time domain is between 4 and 14 [see fig. 6, pg. 6, ¶86 lines 1-9, the first 12 QPSK symbols in the first SC-FDMA symbol are copied to the second-fifth data SC-FDMA symbols for each slot], and a quantity of terminal devices multiplexed in a code division manner on the unit resource in the physical resource [see fig. 6, pg. 6, ¶86 lines 1-9, the length-5 orthogonal cover code (OCC) is applied in each slot (i.e. of a subframe) for code division UE multiplexing (CDM)] is three times a quantity of corresponding terminal devices that are not multiplexed in a code division manner on the unit resource in the physical resource [see pg. 7, ¶101 lines 1-8, each mapper maps three QPSK symbols to each of four different DFT modules.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a quantity of symbols occupied by the uplink control channel in a time domain is between 4 and 14, and the quantity of terminal devices multiplexed in a code division manner on the unit resource in the physical resource is one of one, two, or three times a quantity of corresponding terminal devices that are not multiplexed in a code division manner on the unit resource in the physical resource” as taught by Han in the system of Ryu for the same motivation as set forth in claim 9.

Regarding Claim 17,
	Ryu discloses a non-transitory computer-readable storage medium comprising instructions which [see fig. 14, pg. 16, ¶316 lines 1-4, a memory “1430” storing program information wherein], when executed by a computer [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by a controller “1420”], cause the computer to perform [see fig. 14, pg. 16, ¶303 lines 1-3, trigger the controller “1420” to execute] operations comprising: 
	receiving first indication information and second indication information carried by higher layer signaling [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, receive DL DCI (including the last K symbol of a subframe and 12-L OFDM subcarriers) from the base station through system information or RRC signaling], wherein the first indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, whether the DCI field includes the UCI transmission information(with 12-L OFDM subcarriers)] indicates a code division multiplexing capability of a physical resource of an uplink control channel [see pg. 10, ¶177 lines 1-5; pg. 15, ¶273 lines 1-4, are encoded using code division multiplexing (CDM) performed in a time/frequency resource of an uplink control channel (xPUCCH)], and wherein the second indication information indicates a symbol quantity of an uplink control channel and a start symbol location of the uplink control channel [see fig. 3, pg. 10, ¶175 - ¶179; fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, the xPUCCH is transmitted in the last K symbol of the subframe]; 
	determining the physical resource based on the first indication information and the second indication information [see fig. 10: Step(s) “S1020”, pg. 10, ¶177 lines 1-5; pg. 14, ¶270 lines 1-3, identify, whether the UCI transmission information (with the last K symbol of a subframe and 12-L OFDM subcarriers) is included in the DCI field according to the code division multiplexing (CDM) performed in the time/frequency resource]; and 
	sending uplink control information on the physical resource of the uplink control channel [see fig. 10: Step “S1030”, pg. 14, ¶271 lines 1-3, transmit UCI to the base station through the uplink control channel (xPUCCH)].
	Ryu does not explicitly teach wherein the code division multiplexing capability is represented by “a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource”.
	However Han discloses the code division multiplexing capability is represented by a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource [see fig. 6, pg. 6, ¶78 lines 1-7; ¶86 lines 1-9, a length-5 orthogonal cover code (OCC) is applied in each slot (i.e. of a subframe) for code division UE (i.e. terminal) multiplexing (CDM)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the code division multiplexing capability is represented by “a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource” as taught by Han in the system of Ryu for providing a transmit diversity scheme for the physical uplink shared channel (PUSCH) to enhance block error rate (BLER) performance [see Han pg. 1, ¶3 lines 1-6].

Regarding Claim 20,
	The combined system of Ryu and Han discloses the non-transitory computer-readable storage medium according to claim 17 [see fig. 14, pg. 16, ¶316 lines 1-4, the memory “1430” storing program information]. 
	Ryu further discloses wherein the operations [see fig. 14, pg. 16, ¶316 lines 1-4, the program information] further comprising: 
	receiving third indication information [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI], wherein the third indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates a set of symbol quantity or symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)]; and 
	receiving second indication information from a network device [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI from the base station], wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates indexes of the at least one symbol quantity of the uplink control channel and the at least one start symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)], and wherein the second indication information indicates indexes of the at least one symbol quantity and the at least one symbol quantity and the at least one start symbol location of the uplink control channel in the set [see fig. 3, pg. 10, ¶175 - ¶179; fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, the xPUCCH is transmitted in the last K symbol of the subframe].

Allowable Subject Matter
Claims 4 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469